 
 
I 
108th CONGRESS
2d Session
H. R. 3739 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2004 
Mr. Walden of Oregon (for himself, Mr. Blumenauer, Mr. DeFazio, Ms. Hooley of Oregon, and Mr. Wu) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To waive time limitations specified by law in order to allow the Medal of Honor to be awarded posthumously to Rex T. Barber, of Terrebonne, Oregon, for acts of valor during World War II in attacking and shooting down the enemy aircraft transporting Japanese Admiral Isoroku Yamamoto. 
 
 
1.Authority for award of the medal of honor to Rex T. Barber for valor during World War II 
(a)Waiver of time limitationsNotwithstanding the time limitations in section 3744 of title 10, United States Code, or any other time limitation applicable with respect to the awarding of certain medals to persons who served in the Air Force, the President is authorized and requested to award the Medal of Honor posthumously under section 3741 of that title to Colonel (retired) Rex T. Barber, United States Air Force, of Terrebonne, Oregon, for the acts of valor referred to in subsection (b). 
(b)Action describedThe acts of valor referred to in subsection (a) are the conspicuous acts of gallantry and intrepidity of Rex T. Barber at the risk of his life above and beyond the call of duty on April 18, 1943, while serving as a first lieutenant in the 339th Fighter Squadron of the South Pacific Air Forces, Army Air Corps, in successfully attacking and shooting down the enemy bomber aircraft transporting Admiral Isoroku Yamamoto, the Commander in Chief of the Combined Japanese Fleet and architect of Japan’s attack on Pearl Harbor.  
 
